Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2020 has been entered.
 
Claim Status
Claims 1-8 and 14-19 are pending. Claims 9-13 are canceled. Claims 8 and 19 remain withdrawn. Claims 1-7  and 14-18 are examined in accordance to the elected species. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/2020 has been considered by the examiner.

Action Summary
Claims 1-7 and 14-18 rejected under 35 U.S.C. 103 as being un-patentable over Kohnke et al., Alcohol Alcohol. 2005 Sep-Oct;40(5):339-42 in view of Martinotti et al., Expert Opin Investig Drugs. 2016 Jun;25(6):719-28 (Epub 2016 Apr 21) and Ehrich et al. (US2005/0245541 A1) are maintained, but modified and revisited.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-7, 9-12, and 14-18 are rejected under 35 U.S.C. 103 as being un-patentable over Kohnke et al., Alcohol Alcohol. 2005 Sep-Oct;40(5):339-42 in view of Martinotti et al., Expert Opin Investig Drugs. 2016 Jun;25(6):719-28 (Epub 2016 Apr 21), Ehrich et al. (US2005/0245541 A1), and Voronin, et al., Alcohol Clin Exp Res. 2008 Nov; 32(11): 1954–1961. 
Kohnke et al. teaches a method of detecting the dopamine transporter gene in alcoholism comprising obtaining a nucleic sample from a human patient, performing a genotyping assay comprising a nucleic acid amplification process (PCR) followed by an agarose gel electrophoresis, see page, 340, first col, last para. bridging second col. first para. Moreover, Kohnke et al. teaches the results reveal that the dopamine transport gene (9-repeat allele DAT1/SCL6A3 VNTR) is associated with alcoholism but not withdrawal symptoms or daily alcohol intake, see Abstract, and page 341, second col. third para. Kohnke et al. teaches the DAT1 VNTR is most probably a functional polymorphism and that the DAT1 VNTR might influence the etiology of alcoholism by lowering the expression rate of DAT. The hypothesis that the allele A9 carrier status of DAT1 is associated with severe alcohol withdrawal symptoms 
Kohnke et al. does not teach administration of a dopamine partial agonist in this case the elected aripiprazole. 
	Martinotti et al. suggests the use of aripiprazole (partial dopamine agonst) for treating alcohol use disorder, see page 723, second col, second para and Box 1 of page 720. 
	Ehrich et al. teaches a method for treating alcoholism comprising administering to a patient a therapeutically effective amount of a combination of: (i) at least one opioid antagonist; and (ii) at least one dopamine D2 partial agonist, see claim 1; wherein the at least one dopamine D2 partial agonist reduces the negative adverse clinical manifestations of the at least one opioid antagonist, see claim 2. Moreover, Ehrich et al. teaches said at least one dopamine D2 partial agonist is selected from the group consisting of Aripiprazole and (-)3-(3-hydroxyphenyl)-N-n-propylpiperidine [(-)-3PPP], see claim 5.
	Voronin et al. teaches in summary we have shown that the dopamine stabilizer aripiprazole at doses up to 15 mg reduced drinking over a 6 Day natural observation period – especially in those with lower self-control (more impulsive traits) as well as a tendency to reduce drinks in the bar lab after a priming drink. Taken together, our data suggest that aripiprazole may find utility in the treatment of alcohol dependence, either alone or in combination with other medications, and perhaps especially in those with lower impulse 
heavy alcohol use. This allostatic shift might manifest during the early abstinence period,
leading to craving and the drive to normalize brain dopamine levels by drinking. Given that
dopamine plays a crucial part in the regulation and focus of the frontal lobes, a medication
that affects dopamine in this area might be novel and useful in the treatment for alcohol
dependence. Aripiprazole appears to possess a unique pharmacology on the dopamine
system that might offer such a benefit Aripiprazole, see page 2, second paragraph. 
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was file to modify the method taught by Kohnke et al. by including the step of administering aripiprazole a partial dopamine agonist as taught by Martinotti and Voronin et al or the step of administering aripiprazole in combination with naltrexone as taught by Ehrich et al. after conducting the genotyping assay to give Applicant’s claimed method, i.e. the preamble of claims 1, 9 and 14. One would have been motivated by the fact that dopamine transport gene (9-repeat allele DAT1/SCL6A3 VNTR) is associated with alcoholism and DAT1 VNTR is most probably a functional polymorphism and that the DAT1 VNTR might influence the etiology of alcoholism by lowering the expression rate of DAT1 and that the allele A9 is more likely a marker for alcoholism than for severe withdrawal symptoms as taught by Kohnke et al. and also because Martinotti et al. Voronin et al. suggest the use of a dopamine partial agonist in this case aripiprazole for treating alcohol use disorder and lastly because Ehrich et al. teaches aripiprazole in combination with naltrexone are effective for treating alcoholism. One would reasonably expect the inclusion of the administration of aripiprazole and/or aripiprazole as a 
	With respect to limitation of claims 4 and 15, the combined cited prior art does not teach performing the genotyping assay therapy and further wherein if the subject is homozygous for VTNR 10 tandem repeat allele, the dopamine partial agonist is discontinued. However, Kohnke et al. teaches although allele A10 was the most frequent allele found in the individual who were genotyped for the DAT1 polymorphism, the Allele A9 is found to be associated with alcoholism, see Result section and Abstract. Therefore, a person skill in the art would have found it obvious to discontinue aripiprazole therapy if the subject is determined to be homozygous for VTNR 10 tandem repeat allele after initiating the aripiprazole therapy. 
		Applicant’s argument and Response to Applicant’s argument
	Applicant argues that a mere association of a genetic locus with a condition does not lead to a reasonable expectation that modulating a biological pathway in which that genetic locus is involved would lead to any amelioration of any aspect of that condition. Stated another way, the Patent Office appears to be making an error in its assumption that the DAT1/SCL6A3 is causative of alcoholism, and that therefore modulating the biological-7- Application Serial No.: 16/017,781activities of a DAT1/SCL6A3 gene product would necessarily result in treatment benefit to alcoholics. Applicant respectfully submits that there is no evidence that this is true, and in fact Kohnke itself clearly states that "[t]hree independent association studies on different ethnic populations have failed to show that the DAT gene plays a significant role in the vulnerability to alcoholism" (see Kohnke at page 339). Additionally, Kohnke itself clearly states that "comparing the frequencies of allele A9 carriers of the subgroup of alcoholics with a history of severe were not associated. Further, even if they were related it is not described in any of the cited art how a partial agonist on the pathway would lead to a treatment of alcohol use disorder based on allele. In response, the Examiner finds Applicant’s argument not persuasive. The Office never made the assumption that the DAT1/SCL6A3 is causative of alcoholism, and that therefore modulating the biological-7- Application Serial No.: 16/017,781activities of a DAT1/SCL6A3 gene product would necessarily result in treatment benefit to alcoholics. The Office stated that. Kohnke et al. teaches the DAT1 VNTR is most probably a functional polymorphism and that the DAT1 VNTR might influence the etiology of alcoholism by lowering the expression rate of DAT. The hypothesis that the allele A9 carrier status of DAT1 is associated with severe alcohol withdrawal symptoms has not been confirmed by this study. In contrast to all former studies, we applied for the first time a case–control design with a clearly defined and exactly examined control group of alcoholics with only mild withdrawal symptoms. Therefore, it can be concluded that the allele A9 is more likely a marker for alcoholism than for severe withdrawal symptoms, see page 341, last paragraph in left col bridging first paragraph in right col. Moreover, it may well be true that states that "[t]hree independent association studies on different ethnic populations have failed to show that the DAT gene plays a significant role in the vulnerability to alcoholism" (see Kohnke at page 339). Additionally, Kohnke itself 
disorder, has a very unique pharmacology. A number of studies have confirmed that aripiprazole acts as a dopamine stabilizer alone, and also may act to “stabilize” dopamine-serotonin balance, see page 2, last paragraph. Voronin et al. also teaches the net effect of aripiprazole is to keep dopamine “balanced”, see page 3, first paragraph. Therefore, in view of 
DAT1/SCL6A3 with success.
	Applicant argues that Kohnke itself clearly states that the presence of the A9 allele was also not associated with daily alcohol intake. As set forth on page 341 of Kohnke, "daily consumption of alcohol did not differ significantly... between the group of alcoholics with the allele A9... and other genotypes" (see Kohnke at page 341). Therefore, applicant respectfully submits that even if the A9 allele is more frequent in the alcoholic subjects than in healthy controls, it does not correlate with any objective criterion that would have provided any reasonable expectation that treatment with any dopamine partial agonist would provide any treatment benefit to any subject that carried the A9 allele. Further, there is no information in Kohnke or any other cited prior art to indicate one allele will respond better and therefore there would be no reason to do a genotyping assay. However, the present subject matter pertains to a combined genotyping assay identifying the allele and treatment allows the targeting of a specific treatment population. As such, in the context of the instant claims, the genotyping step is performed in order to inform the decision as to whether or not a dopamine partial agonist would be an appropriate therapy. In response, the Examiner finds Applicant’s argument not persuasive. It may well be true that the presence of the A9 allele was also not associated with daily alcohol intake. However, Kohnke clearly concludes that Our results reveal A9 is strongly associated with alcoholism but not with withdrawal symptoms or daily alcohol intake. Alcoholism is defined by MedlinePLus as AUD is a disease that causes craving - a strong need to drink; loss of control - not being able to stop drinking once you've started; and negative emotional state - feeling anxious and irritable when you are not drinking. Alcohol withdrawal is a collection of symptoms which binge drinker or alcoholics experience when they suddenly stop drinking. Furthermore, Kohnke teaches the severity of alcohol withdrawal symptoms is associated with daily alcohol consumption, see page 341, second col. Nowhere Kohnke teaches craving, loss of control and negative emotional state which are the causes of alcoholism are not associated with A9 allele. Withdrawal syndrome and its associated daily consumption symptoms do not appear to be characteristics of alcoholism according to MedlinePlus. Lastly, Applicant asserts that in the context of the instant claims, the genotyping step is performed in order to inform the decision as to whether or not a dopamine partial agonist would be an appropriate therapy. Applicant’s assertion is interpreted to mean trying to see if a dopamine partial agonist would be an appropriate therapy and is applicable to claims 9 and 14. The preamble of claim 9 recites detecting a susceptibility to a dopamine partial agonist therapy in a subject suffering from or at risk of developing AUD. The step of claim 9 only recites obtaining a biological sample for the subject, and performing or having performed one or more genotyping assays to determine the subject’s genotype with respect to respect to a variable number tandem repeats (VNTR) polymorphism in a DAT1/SLC6A3 gene, wherein detection of said gene indicates the subject is susceptible to a dopamine partial agonist therapy. Said method of claim 9 is met by the teaching of Kohnke. The method of claim 13, i.e. identifying a human subject having susceptibility to a dopamine partial agonist for AUD recited in the 
Applicant argues that there is more than sufficient unpredictability in the art with respect to whether or not the DAT1/SCL6A3 gene might play a role in alcoholism to negate any possibility that Kohnke provide any reasonable expectation that modulating any DAT1/SCL6A3 biological activity would successfully treat alcoholism. In response, the Examiner finds Applicant’s argument not persuasive. Specifically, the claim does not require the modulating any DAT1/SCL6A3. The claim only requires administration of a dopamine partial agonist if the subject’s genotype includes at least one allele for 9 tandem repeats of the DAT1/SCL6A3, which is determined one or more genotyping assays. With respect to modulating DAT1/SCL6A3 biological activity, Kohnke teaches the DAT1 VNTR is most probably a functional polymorphism and that the DAT1 VNTR might influence the etiology of alcoholism by lowering the expression rate of DAT (dopamine transporter), see page 341 second col, first and second lines. Additionally, Martinotti et al. teaches low dopamine release and D2 receptor binding has been reported in brain imaging studies of AUD, see page 720, right col, third para. In view of the fact DAT1 VNTR might influence the etiology of alcoholism by lowering the expression rate of DAT (dopamine transporter) and the fact that low dopamine relese and D2 receptor binding has 
Applicant argues that the deficiency of Kohnke is not cured by Martinotti and Ehrich either alone or in combination. According to the Patent Office, Martinotti suggests the use of aripiprazole for treating alcohol use disorder. Applicant respectfully submits that this assertion represents a selective reading of Martinotti and is thus improper. Martinotti is a literature review, and this reference clearly states that "a conclusive statement about any direct effect of aripiprazole in the prevention of craving and/or alcohol consumption is not possible" (Martinotti Abstract; emphasis added). For example, Martinotti specifically states that animal models of aripiprazole use have presented contradictory data (see Martinotti at pages 720-721), that "there was no significant difference between placebo and aripiprazole groups on the subjective high assessment scale (SHAS)... and on overall alcohol urge questionnaire (AUQ) scores" (see Martinotti at page 721), that "Aripiprazole-treated subjects experienced more insomnia (p = 0.017) and nervousness compared to placebo groups" (see Martinotti at page 721), and that "clinical studies published so far reported mixed and unclear findings" (see Martinotti at page 725). As such, applicant respectfully submits that contrary to the Patent Office's assertion, Martinotti also provides no reasonable expectation that aripiprazole would be useful for treating alcohol use disorder. In response, the Examiner finds Applicant’s argument not persuasive. While Martinotti teaches a conclusive statement about any direct effect of aripiprazole in the prevention of carving and/or alcohol consumption, Martinotti teaches in the next statement that however, waiting for further evidence on the matter, we can 
Applicant’s argument with respect to Ehrich is not persuasive because the treatment of AUD is achieved by the combination of naltrexone and aripiprazole. The comprising language of the claims allows for additional elements. Thus, a person skilled in the art would reasonably expect the combination of naltrexone and aripiprazole to be effective for treating AUD. Therefore, the combination of Kohnke et al., Martinotti et al., and Ehrich et al. collectively renders obvious the instant claims. 

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/Primary Examiner, Art Unit 1628